Oldham, J., delivered the opinion of the court. This case pomes within the rule laid down in Smith vs. Dudley, 2 Ark. Rep. 66, Walker vs. Jefferson, 5 Ark. Rep. 23, and Ashley vs. Hyde & Goodrich, ante 92. After the term at which the judgment by default, and writ of inquiry, and final judgment were rendered thereon, the cause was no longer under the jurisdiction and control of the court, or the parties. The court not having the power to re-open the cause, it could not be done by the consent of the parties, for consent cannot confer jurisdiction. All the proceedings had in this cause subsequent to the final j udgment at the March term, 1840, must be considered as coram nonjudice, and therefore void. The appeal not having been taken at the term at which that judgment was rendered, the same must be- dismissed.